Citation Nr: 1812939	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-34 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 27, 2017 and in excess of 70 percent thereafter.

2.  Entitlement to service connection for Meniere's disease (also claimed as dizziness), to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1963 to November 1963 (with additional periods of inactive duty training (INACDUTRA)). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Evidence indicated that the Veteran was granted Social Security Administration (SSA) disability benefits effective September 1988 based on a primary diagnosis of personality disorder.  The April 2011 VA examination report stated that the Veteran had been unemployed since 1989 and that he "has a long history of work difficulties that he states were due to his psychological problems and PTSD."  A March 2014 VA opinion regarding the Veteran's PTSD referenced that "[h]e has been unable to sustain significant employment."  

However, the April 2017 VA PTSD examination report stated that "[t]he Veteran contends that functional impairment is due to (Unemployability) is due to: Age-Related Retirement."  Moreover, the Veteran and his representative were provided with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in April 2016 and did not return the form, and the Veteran's representative stated in a January 2018 statement that the Veteran "seeks an initial disability rating of 70% for PTSD" and did not mention or advocate for entitlement to a TDIU.  As such, the Board finds that a TDIU claim is not raised by the Veteran or the record at this time.      

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

PTSD

An April 2014 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective June 28, 2001.  The Veteran appealed the assigned disability rating.  A September 2017 rating decision increased the assigned disability rating to 70 percent, effective April 27, 2017.

Overall, the medical evidence of record during the lengthy appeal period is limited.  Such includes VA examination reports dated in April 2011 and April 2017, as well as a March 2014 VA opinion.  Essentially no medical records (private or VA) are of record during the appeal period that reflect treatment for the Veteran's PTSD.

Of record is a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) dated by the Veteran in March 2011.  The Veteran listed treatment from 1990-2002 for "mental health" from Dr. M; treatment from 2006 to present for "sleep doctor" from Dr. S.; and treatment from 2005 to present for "dizziness and Meniere[']s" from Dr. K.  Similar VA Form 21-4142s were submitted for these three providers that were dated by the Veteran in December 2011 (the VA Form 21-4142 for Dr. S. referenced treatment for a sleep disorder).

Records were obtained from Dr. S. in March 2012.  These records referenced sleep issues (to include insomnia and nonrestorative sleep), but did not specifically reference a mental health diagnosis.  These records were dated in 2006 and 2007.
  
Records were requested from Dr. M. (in February 2012 and December 2012), but no response was received and no records dated during the appeal period were obtained.  Based on subsequent statements from the Veteran's representative, it appears that records from Dr. M. are no longer available.  See May 2014 VA Form 21-0958 (Notice of Disagreement (NOD)) (referencing "medical records no longer being available (retirement by Dr. M[.])", May 2016 Representative Statement (stating that "Dr. M[.]'s records are now effectively unavailable").

Records were requested from Dr. K. in February 2012 and December 2012.  The December 2012 request was returned as undeliverable and December 2012 correspondence from the Veteran and his representative indicated that Dr. K. changed his address.  An updated VA Form 21-4142 (with a new address) dated by the Veteran in December 2012 noted treatment from 2005 to present for "mental health" from Dr. K.  Records were requested from Dr. K. at the new address in April and May 2013.  A June 2013 response included a handwritten statement that "[t]his patient is not in our office database."

Later statements from the Veteran's representative discussed medical records from Dr. K. and the attempts to obtain them.  On a September 2015 VA Form 9 (Appeal to [the Board]), Dr. K's new address was referenced and it was stated that "[o]n obtaining that new address, the old telephone number for Dr. K[.] provided the same response on 'not in our database' until specifically asked if Dr. K[.] took some of his existing patients to the new office location."  The representative further stated that "the VA has...not adequately followed up for Dr. K[.]'s treatment information."  In a May 9, 2016 statement, the representative referenced Dr. K.'s new address and stated that "you failed to seek those records in a timely manner and the Veteran now faces the negative implications that you will assert in a report that finds the doctors' offices as non-responsive."  It was further stated that "[w]e were told 3 years ago by Dr. K[.]'s office that he was forwarding the information.  We will need to follow-up with his office since you have apparently not done so."  On a May 23, 2016 VA Form 9, the representative stated that the AOJ "has failed to properly assist this Veteran in the development of his case."       

The Board notes that the relevant regulation relating to VA's duty to assist a claimant in obtaining records not in the custody a Federal department or agency states that "VA will make reasonable efforts to obtain relevant records" and that "[s]uch reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request."  See 38 C.F.R. § 3.159(c)(1) (2017).  The regulation further states that:

If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source. 

The Board finds that this regulation is applicable to the facts of this case.  As noted, a June 2013 response from Dr. K. indicated that the Veteran was "not in our office database."  The Veteran's representative's statements from September 2015 and May 2016 indicated, indicated, essentially, that subsequent requests to Dr. K. could result in the obtaining the medical records sought.  As such, the Board finds that remand is required for further efforts to attempt to obtain records from Dr. K. (as noted, the December 2012 VA Form 21-4142 noted treatment from 2005 to present for "mental health" from Dr. K.)

Meniere's Disease

Initially, as noted above, further efforts to attempt to obtain records from Dr. K. will be undertaken on remand.  Such records may contain information relevant to the Veteran's Meniere's disease claim.  In this regard, March and December 2011 VA Form 21-4142s listed treatment from 2005 to present for dizziness and Meniere's disease from Dr. K.  In addition, in a March 2011 statement the Veteran stated that "I have a problem with dizz[i]ness.  I have Meniere[']s disease since about the 1960's only I did not know what it was.  It was diagnosed by my current doctor - Dr. K[.] about 10 years ago."  In spite of these statements, the Board also notes that on the September 2015 VA Form 9 the representative referenced that Dr. K. was not treating the Veteran for dizziness and that Dr. K's records "would not provide any relevant diagnosis or opinion."  

In addition, the Veteran was afforded a VA examination in April 2017 and an Ear Conditions Disability Benefits Questionnaire (DBQ) was completed.  Under the medical history section, it was noted that the Veteran "states he has symptoms due to Meniere's disease" and symptoms were referenced that included "the feeling that the room is rotating like an upright washing machine, followed by nausea and then vomiting."  The examiner stated that "[t]here is insufficient evidence to substantiate a diagnosis of Meniere's disease...No diagnosis at this time."  It appears that a primary basis for this conclusion was the lack of medical records that previously diagnosed this condition.  In this regard, the examiner stated "[o]bjective medical evidence to substantiate a diagnosis of Meniere's disease was not in the Veteran's medical records in...C-file" and "[w]hen looking through the c-file there were no medical records on c-file of any previous diagnosis or suspicion of Meniere's disease."  While the examiner stated that "[b]ased on today's examination there is insufficient evidence to substantiate a diagnosis of Men[ie]re's disease," it was also stated that "[n]o tests were scheduled" and no discussion was provided regarding the Veteran's reported symptoms that appear to possibly be consistent with Meniere's disease.

The Board notes that the Veteran is competent to report a contemporaneous medical diagnosis and that he reported such in the March 2011 statement, as he stated that Dr. K. diagnosed him with Meniere's disease "about 10 years ago," which would be in approximately 2001.  See Jandreau v. Nicholson, 492 F3d. 1372 (2007).  The Board cannot find the Veteran's report to be not credible based simply on the lack of confirmatory medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In light of this competent report of a prior diagnosis and the symptoms reported at the April 2017 VA examination, and that such were not addressed by the April 2017 DBQ as part of the conclusion that the Veteran did not have a diagnosis of Meniere's disease, the Board finds that remand is required for a new VA examination.  The examiner will be asked to provide an opinion, with rationale, addressing whether the Veteran has had Meniere's disease during the appeal period (dating to approximately March 2011).
The issue of secondary service connection has been directly raised for this claim.  See May 2014 NOD (referencing dizziness), September 2015 VA Form 9.  The Board notes that the April 2017 DBQ stated that "PTSD is not known to cause Meniere's disease."  This statement, however, does not address the concept of aggravation, which must be addressed on remand if a diagnosis of Meniere's disease is provided.    

Sleep Disorder

The issue of secondary service connection has been raised for this claim.  See May 2014 NOD (referencing sleep disorder), September 2015 VA Form 9.  The Veteran was afforded a VA examination in April 2017 and a Sleep Apnea DBQ was completed.  Under the medical history section, it was noted that "[t]he Veteran states he was diagnosed with sleep apnea about 7 or 8 years ago.  He underwent a sleep study in Santa Monica, CA at that time."  The examiner stated that "[t]here is insufficient evidence to substantiate a diagnosis of sleep apnea.  No diagnosis."  It appears that a primary basis for this conclusion was the lack of medical records that previously diagnosed this condition.  In this regard, the examiner stated that "[t]here is no sleep study in the c-file" and "[w]hen looking through the c-file the Veteran has no records showing any complaints or diagnosis of sleep apnea.  Although the Veteran reports in his history that he was diagnosed with sleep apnea, a sleep study report was not found in the Veteran's c-file."  While the examiner stated that "[o]n today's exam there was insufficient evidence to establish a diagnosis of sleep apnea," no explanation was provided to support such conclusion, other than the references to a lack of medical records or a sleep study that previously diagnosed this condition.  No explanation was provided for why a sleep study was not conducted or why one otherwise was not necessary to rule in or out a diagnosis of sleep apnea in this case.

In review, the Veteran reported undergoing a sleep study and being diagnosed with sleep apnea.  As noted above in the Meniere's disease section, the Veteran is competent to report a contemporaneous medical diagnosis and the Board cannot find the Veteran's report to be not credible based simply on the lack of confirmatory medical evidence.  See Jandreau v. Nicholson, 492 F3d. 1372 (2007), Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As such, the Board finds that remand is required for a new VA examination.  The examiner will be asked to provide an opinion addressing whether the Veteran has had sleep apnea during the appeal period (dating to approximately March 2011) and such opinion must be supported by an adequate rationale.
      
In addition, on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include any records related to a sleep study reported by the Veteran at the April 2017 VA examination, or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2017) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Attempt to obtain medical records from Dr. K. under the procedures outlined in 38 C.F.R. § 3.159 (2017), to include providing notice of any inability to obtain records.

2.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records, to include any records related to a sleep study reported by the Veteran at the April 2017 VA examination, or complete a release for such providers; if any releases are returned, attempt to obtain the identified records.

3.  Afford the Veteran a VA examination with respect to his Meniere's disease claim.  Conduct any tests deemed necessary.  
The examiner is asked to provide an opinion addressing the following:

a.  During the appeal period (dating to approximately March 2011), has the Veteran had Meniere's disease?

While review of the entire claims folder is required, the examiner's attention is invited to the Veteran's March 2011 statement that Dr. K. diagnosed him with Meniere's disease "about 10 years ago," which would be in approximately 2001, and his report at the April 2017 VA examination of symptoms that appear to possibly be consistent with Meniere's disease.

b.  If a diagnosis of Meniere's disease is provided, the examiner must address whether it is at least as likely as not (i.e. 50 percent probability or greater) that such was caused or aggravated by the Veteran's service-connected PTSD.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

4.  Afford the Veteran a VA examination with respect to his sleep apnea claim.  Conduct any tests deemed necessary.  

The examiner is asked to provide an opinion addressing the following:

a.  During the appeal period (dating to approximately March 2011), has the Veteran had sleep apnea?

While review of the entire claims folder is required, the examiner's attention is invited to the Veteran's report at the April 2017 VA examination that he underwent a sleep study and was diagnosed with sleep apnea.

b.  If a diagnosis of sleep apnea is provided, the examiner must address whether it is at least as likely as not (i.e. 50 percent probability or greater) that such was caused or aggravated by the Veteran's service-connected PTSD.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

5.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




